 In the Matter of WESTERN ELECTRIC CODIPANY, INCORPORATED, Em-PLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL INTO. 1290, A. F. or L., PETITIONERCase No. 18-RC-398SUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESNovember 01, 1949Pursuant to a Decision and Direction of Elections issued by theNational Labor Relations Board on August 4,1949,1 elections by secretballot were conducted on August 31, 1949, under the direction andsupervision of the Regional Director for the Eighteenth Region, amongthe employees of the Employer in the voting groups described in thesaid Decision.Following the elections, the parties were furnished with Tallies ofBallots.The tally in Voting Group 1 shows that of the approximately74 eligible voters in this group, 69 cast valid ballots, of which 1 wasfor the Petitioner, 49 for the IAM,2 11 for the CWA, and 8 were castagainst the participating labor organizations.The Tally of Ballots in Voting Group 2 shows that of the approxi-mately 1,002 eligible voters in this group, 921 cast valid ballots, ofwhich 373 were for the Petitioner, 82 for the CAVA, 466 against theparticipating labor organizations, and 5 ballots were challenged.Thenumber of challenged ballots was not sufficient to affect the resultsof the election.Thereafter, the Petitioner filed timely Objections toConduct Affecting the Results of the Election, alleging that the Em-ployer, the UE, and the CWA had interfered with the conduct of theelection.185 NLRB 563.2As in our previous Decision in this proceeding,District Lodge No. 77 of InternationalAssociation of Machinists is referred to herein as the IAM;Communications Workers ofAmerica, C.I.0., as the CWA; and United Electrical,Radio and Machine Workers ofAmerica, Local 1117, C. I. 0., as the UE.87 NLRB No. 26.183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter an investigation, the Regional Director, on September 27,1949, issued his Report on Objections, reconunending that the objec-tions be overruled on the ground that they do not raise substantialor material issues with respect to the conduct of the election.There-after, the Petitioner filed timely Exceptions to the Regional Director'sReport.3The objections and exceptions of the petitioner are in substance asfollows :1.The Petitioner alleges that front August 29, 1949, to and includ-ing the date of the election, the Employer permitted the UE 4 activelyto campaign in the plant but denied similar privileges to the Peti-tioner.In a memorandum issued by the. plant superintendent onMarch 1, 1949, and at various meetings held before the election, theEmployer advised its supervisors that they were to "maintain an atti-tude of complete neutrality . . ." In addition, on August 29, 1949,2 days before the election, the employees were notified that "All,supervisors have been instructed not to interfere in any way or adviseemployees with respect to the election."Before the election, theEmployer advised its supervisors, and they in turn instructed theemployees, that there was to be no electioneering in the plant.Al-though adherents of the UE violated this rule, it was also violated,though less extensively, by the adherents of the Petitioner, and theEmployer stopped all such activity which came to its attention andreprimanded the employees involved, without regard to their unionaffiliation.We are of the opinion that the Employer did not applythe no-electioneering rule discriminatorily, but that, on the contrary,it took reasonable steps to insure the equal treatment and freedom ofchoice of all employees irrespective of union affiliation.52.The Petitioner contends that the fact that an ooserver for theCWA wore a button bearing the initials"CWA"during the election.unfairly influenced the result of the election.This button was ap-proximately 11/2 inches in diameter and was worn on the observer'sbelt.The Board has held that the wearing of buttons or similar in-signia at an election by participants thei.ein is not prejudicial. to the3 The ILIA, which was not on the ballot in Voting Group 2, filed a brief in support of theRegional Director's Report.4 As noted in our original Decision and Direction of Elections herein, the UE was permittedto intervene by reason of its contractual interest, but was not accorded a place on the ballotas it was not then in compliance with the filing requirements of Section 9 (f), (g), and(h) of the Act.In connection with this objection, the Petitioner submitted the names of various wit-nesses to the electioneering activities of the president of the UE local. In its exceptions,the Petitioner alleged that the Regional Director did not interview an adequate number ofthese witnesses.In view of the Regional Director's finding that the UE -president didengage in such activity, we are of the opinion that for the Regional Director to have inter-viewed additional witnesses would have been merely cumulative. WESTERN 'ELECTRIC COMPANY, INCORPORATED185fair conduct of the election."As the identity of election observers, as-well as the fact that they represent the special interests of the parties,is generally known to employees, we do not believe that the fact thatthe CWA button was worn by an observer prejudiced the result ofthe election.3.During the preelection campaign, the UE urged the employeesto vote for "neither" on the ballot, advising them that if the "neither"vote prevailed, the UE would continue to represent them under itscontract With the Employer.The UE also publicized a statement al-legedly made to a UE committee by the Employer's plant manager tothe effect that if "neither" was selected, the Employer would continueto honor the UE contract.The plant manager denied making, thestatement attributed to him and the Petitioner, in its Exceptions to theRegional Director's Report on Objections, admitted that it could notadduce proof that the statement had in fact been made-7Furthermore,we have frequently held that, in the absence of violence or other grossmisconduct," the Board does not undertake to police -union campaignsor to consider the truth or falsity of official union utterances .9We areof the opinion that the statements of the UE were in the nature of legit-imate campaign propaganda, and that they do not warrant settingaside the election.Neither the facts disclosed by the investigation of the Regional Di-rector, nor the facts alleged in the Petitioner's objections and excep-tions, show that the employees were prevented from exercising a freeand uncoerced choice at the polls.Accordingly, we hereby adopt theRegional Director's recommendation and overrule the Petitioner'sobjections.In the original Decision and Direction of Elections, we made nofinal unit determination, stating that such determination would de-pend in part upon the results of the elections.The Tallies of Ballotsshow that a collective bargaining representative has been selected inGroup 1, and that no collective bargaining representative has beenselected in Group 2.Upon the basis of the entire record in the case, the Board makes thefollowing:.,SUPPLEMENTAL FINDINGS OF FACTWe find that all employees of the Employer's St. Paul, Minnesota,plant, engaged in the installation, repair, and maintenance of tools,6Craddock-Terry Shoe Corp.,80 NLRB 1239.7We need not,therefore,pass upon the effect,if any,of such a statement if actually made.8Cf.Stern Brothers,87 NLRB 16 ;G. H. Hess, Incorporated,82 NLRB 463.9Kroder-Reubel Company,72 NLRB 240 ;General Armature&Manufacturing Company,71 NLRB 413. 186DECISIONS OF NATIONAL LABOR RELATIONS, BOARDmachinery, and equipment, including tool makers, machinists, latheoperators, jig borers, tool and gauge inspectors, grinding machine op-erators, milling machine operators, heat treaters, detail makers, andwelders, but excluding utility men, tool keepers, oilers, belt men, clerktypists, technical investigators, electricians, and all other productionemployees, office and professional employees, guards, all group, sec-tion, and department chiefs, and all other supervisors, as defined inSection 2 (11) of the Act, as amended, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act, as amended.ORDERIT IS HEREBY ORDERED that the petition for certification of repre-sentatives of employees filed by the Petitioner herein be, and it herebyis, dismissed, insofar as it pertains to the employees in Voting Group 2.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that District 77 of International Associationof Machinists has been designated and selected by a majority of theemployees of the above-named Employer, in, the unit hereinabovefound by the Board to be appropriate in the section entitled "Sup-plemental Findings of Fact, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, as amended, the said organization is the exclusive representativeof all the employees in such unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, andother conditions of employment.MEMBERS REYNOLDS and GRAY took no part in the considerationof the above Supplemental Decision, Order, and Certification ofRepresentatives.